Order entered April 29, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01273-CV

                      EVANGELINA AMARO, Appellant

                                        V.

                      ROBERTO AMARO, SR., Appellee

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-11611

                                     ORDER

      On April 23, 2020, we ordered court reporter Francheska Duffey to file

either the reporter’s record or written verification appellant had not paid or made

arrangements to pay for the reporter’s record. By letter filed April 27, 2020, Ms.

Duffey informs the Court appellant has not paid for the record.

      Our April 23rd order cautioned appellant that the appeal would be submitted

without the reporter’s record if we received notification she had not paid or made

arrangements to pay for the record. See TEX. R. APP. P. 37.3(c). Accordingly, we
ORDER the appeal submitted without the reporter’s record. See id. We further

ORDER appellant to file her brief on the merits no later than May 29, 2020.

                                            /s/   KEN MOLBERG
                                                  JUSTICE